Case 7:18-Cv-OOOO4-O Document 32 Filed 01/10/19 Page 1 of 4 PagelD 333

UNlTED STATES D|STR|CT COURT
NORTHERN D|STR|CT OF TE)(AS

W|CH|TA D|V|S|ON

RHONDA FLElV|lNG,

Plaintiff,

 

JEANE`ITE DR|EVER,

Putative-P|aintiff,

UN|TED STATES OF AIV|ER|CA, ET AL.,

Defendants.

No. 7:18-cv-0004

LETTER BRIEF BY PUTATlVE-PLA|NT|FF ON RECENT FEDERAL COURT

DEC|S|ON ON TRANSGENDER MEN |N PR|SON

Dear Judge O'Connor:

Sir, as you know, l have filed a motion to join my claims with those of Rhonda Fleming. The problem we
had with our former attorneys is that we told them from the beginning We wanted to sue for declaratory
judgment as well as monetary damages. Alliance Defending Freedom disagreed, but l believe that such
serious misconduct by the Defendants warrants monetary damages Be that as it may, |Vls. Fleming,
Alliance Defending Freedom, and l are all joined in the beliefthat transgender men should not be placed

Case 7:18-ov-OOOO4-O Dooument 32 Filed 01/10/19 Page 2 of 4 PagelD 334

in prisons with natural born women. All of us want the cases to be expedited in light of decisions in
federal courts that could affect federal women prisoners

ln my home state, |daho, there has been a decision on December 13, 2018, by federal district Judge B.
Lynn Winmil|, holding that a transgender man has a right to a sex reassignment surgery. After the
surgery, the next move for this sex offender male prisoner, is transfer to a women's prison, where other
Women will endure what myself and thousands of other women endured from the men at FNIC Carswell
and other federal prisons,

Right now, P|aintiff F|eming is housed at a facility with at least one transgender man. As an officer told
us before | was released, "they are everywhere." The prison continues to give the female transgender
inmates strength enhancing drugs, allowing them to grow beards. We are in the unique position of
having lived with these men and women, in close quarters, something the advocates of a genderless
society, have not experienced Our story should be told to the public, by this Court's issuance of an
opinion, so that nationwide the public will understand the seriousness of the agenda being espoused by
a certain political party. Why are women being subjected to being housed with male and female
transgender inmates?

We want answers from the Defendants.

lam requesting that irrespective of the difference of opinion about monetary damages, that the Court
would take action to issue a decision to remove the men from women's federal prisons, nationwidel
This is about more than just prisons. Recent|y, ata lVls. Universe pageant, a transgender man competed
against women. They compete against women in sporting events. lt is my belief that this madness
needs to be stopped or limits placed by legislation However, in the interim, judicial intervention is our
only hope.

The policy is notjust immoral, but it defies common sense. Why does one individua|'s choice allow the
government to violate my right to safety and privacy? As a sex abuse victim this is a s|ap in the face to

all women.

l would also like to remind the Court that Plaintiff Fleming and | are not white. This is important because
advocates of the practice of placing transgender men in women's prison have alleged that A|liance
Defending Freedom and other religious based groups are prejudice We|l, the majority of the people
suffering under the current government policies are non-whites and we want this to stop right now. Sad

Case 7:18-ov-OOOO4-O Dooument 32 Filed 01/10/19 Page 3 of 4 PagelD 335

that we have to defend ADF on allegations of racism, but that allegations has been made to silence the
religious right.

For the reasons stated above, | respectfully move the Court to take action on the pending motions.

Respectfully Sub o itted, f

‘EVEF

Putative-P|aintiff

      

J

December 31, 2018

CERT|F|CATE OF SERV|CE

Service is performed by the electronic filing of this |VIotion by the U.S. C|erl<.

jeanette Driever

 

*:~";:=~:_*T.ZT`T_.:=»__T:=T:__;:`_~_TT_`::_` .WmeU"U HM\¢WWHWH~H“.W~WM..

\Qman t

\m\l \§ \M\.]\N\Q_§ -

m/QW §w\ \\%, §§ …MQ\M\ …

k\\.§ _ \o. \Q §§ .\ _. ,_
NSMWWK\Q §§ \§\a

, m)%§
.,.,_.., ©SM\ m§\®\§®:o§
__ . mae opt §§ os.§l Q§DQ§

 

 

 

6
3
3
m
e
g
a
Dl
A_.
,..l
0
A_.
e
g
a
Dl

    

Case 7:18-ov-OOOO4-O Dooument 32 E`

